Order entered May 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00182-CV

                    SHOCKTHEORY DLV, INC., Appellant

                                         V.

                       TAVA VENTURES, INC., Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-03195-2020

                                      ORDER

      Before the Court is appellee’s May 21, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to June 23, 2021. We caution appellee that further extension

requests in this accelerated appeal will be disfavored.


                                              /s/    CRAIG SMITH
                                                     JUSTICE